Title: To Thomas Jefferson from Thomas Pinckney, 8 September 1792
From: Pinckney, Charles Cotesworth
To: Jefferson, Thomas



Dear Sir
London 8th. Septr. 1792

I avail myself of the opportunity offered by the Packet of forwarding to you such of the Leyden Gazettes as have been received since my  last by the Pigou. It would afford me satisfaction if I could furnish you with intelligence drawn from sources less remote from those which set the great political machine of Europe in motion, but the absence from London of every person from whom I could expect to derive information of this nature prevents me from obtaining even such as casual conversation might afford. Mr. Sayer of New York, formerly a banker of this City, who has been ruined as he tells me, on account of his exertions in the American cause and has still considerable sums due to him from the United States for services rendered, independant of other expectations from the same quarter, wished that for these reasons he should be appointed my secretary (if only nominally) whereby he would be entitled to the privilege of freedom from arrest and urged it as a protection due from the Minister of the United States to a man suffering on their account. As I did not consider the privilege in question intended for the purpose to which in this case it would have been applied, (supposing the merits and sufferings of Mr. Sayer to have been of a nature intitled to every exertion of the U.S. in his favor) I had no hesitation in declining to comply with his request and I only trouble you with this detail as a ground for desiring some information concerning this Gentleman and that in case an occasion should occur wherein I could with propriety render him service I may know how far as a public man he merits exertions in his favor.
I am in hourly expectation of seeing Mr. Morris’s Secretary from Paris by his return which will be immediate. I mean to transmit the papers I have in charge for him.
It gives me much uneasiness that I have not yet been able to take the necessary steps in the business for which your last Bills were sent, but I still hope to put it speedily in train.
Mr. Faden informs me that your map of South America will not be finished before the end of the year 1793. With sentiments of sincere esteem and respectful consideration I remain Dear Sir Your most obedient & most humble Servt.

Thomas Pinckney

